UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                 No. 07-4820



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.


RONALD ROBERTS    SMITH,   aka    Boy,   aka   Ronald
Lloyd Smith,

                 Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:05-cr-00982-PMD)


Submitted:   February 28, 2008                    Decided:   March 3, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant.    John Charles Duane, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ronald Roberts Smith appeals his conviction and 120-month

sentence entered pursuant to his guilty plea for possession with

the intent to distribute and distribution of cocaine and cocaine

base in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and

841(b)(1)(C)    (2000).        Smith’s   attorney   has   filed   a     brief   in

accordance    with    Anders    v.   California,    386   U.S.    738    (1967),

certifying    there    are   no   meritorious   issues     for    appeal,       but

questions whether the district court complied with Fed. R. Crim. P.

11 in accepting Smith’s guilty plea and whether the sentence was

reasonable.      Although informed of his right to file a pro se

supplemental brief, Smith has not done so.           Finding no reversible

error, we affirm.

             Smith did not move in the district court to withdraw his

guilty plea, therefore this court reviews his challenge to the

adequacy of the Rule 11 hearing for plain error.           See United States

v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).           Prior to accepting

a   guilty    plea,   the    trial   court   must   ensure    the     defendant

understands the nature of the charges against him, the mandatory

minimum and maximum sentences, and other various rights, so it is

clear that the defendant is knowingly and voluntarily entering his

plea.   The court must also determine whether there is a factual

basis for the plea.     Fed. R. Crim. P. 11(b)(1), (3); United States

v. DeFusco, 949 F.2d 114, 116, 120 (4th Cir. 1991).               Counsel does


                                     - 2 -
not specify any deficiencies in the district court’s Rule 11

inquiry, and our review of the plea hearing transcript reveals that

the court conducted a thorough Rule 11 colloquy that assured

Smith’s plea was made both knowingly and voluntarily.

          Smith   also   contends   his   sentence   is   unreasonable.

However, the district court appropriately treated the Sentencing

Guidelines as advisory, properly calculated and considered the

advisory guideline range, and weighed the relevant 18 U.S.C.

§ 3553(a) (2000) factors.    See United States v. Hughes, 401 F.3d

540, 546-47 (4th Cir. 2005).   Smith’s 120-month sentence, which is

the statutory minimum and below the applicable guideline range of

262 to 327 months, is therefore presumptively reasonable.           See

United States v. Green, 436 F.3d 449, 457 (4th Cir. 2006); see also

Rita v. United States, 127 S. Ct. 2456, 2462-65 (2007) (approving

presumption of reasonableness accorded sentences within properly

calculated guideline range).   We discern no basis in this case to

find that the presumption of reasonableness has been overcome.

Moreover, Smith’s sentence comports with the terms of his plea

agreement, notably the government’s request for a large downward

departure resulting in the sentence below the guideline range.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.     Accordingly, we affirm

Smith’s sentence.    This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of


                                - 3 -
the United States for further review.   If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 4 -